Appellee brought this suit against Jefferson county to recover certain fees for the issuance of registration receipts by him in the execution of what is commonly called the Dog Law. Gen. Acts 1919, p. 1077.
In the case of Waldrop v. Henry, Treas. (Ala.Sup.) 92 So. 425,1
it was held, construing the foregoing act of 1919 in connection with the local act of Jefferson county (Local Acts 1915, p. 374), that the appellee here was entitled to recover these fees. That case involved the identical question here presented, and we are now asked to overrule that decision. We have reconsidered the opinion on former appeal in connection with the able argument of counsel for appellant, but have not been persuaded of the incorrectness of that holding, and will therefore adhere thereto.
It is insisted, however, that one feature is here presented which did not appear upon the former appeal, and that is, that the agreed statement of facts discloses that plaintiff himself did not actually perform the services, but that it was done under his supervision by his deputy clerks, who received their salary from the county. We are not of the opinion, however, that this fact should be held to differentiate the case as now considered from that upon the former appeal in construing the acts here in question. The work was done under the supervision of plaintiff by his deputy clerks, and as head of that department he was responsible for the proper performance of these duties, and the proper care and custody of the funds. The mere fact that the actual clerical work was done by the deputies, and the further fact that their salaries were paid by the county as provided by the Local Act of 1915, is not at all persuasive that the construction upon these two acts on the former appeal was incorrect. We are therefore of the opinion that the holding upon the previous appeal is conclusive, adversely to appellant's contention, and the judgment of the court below will therefore be here affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN, SAYRE, and THOMAS, JJ., concur.
SOMERVILLE, GARDNER, and MILLER, JJ., dissent.
1 Ante, p. 128.